2022 IL App (4th) 200314
                                                                                        FILED
                                                                                    November 7, 2022
                                          NO. 4-20-0314
                                                                                       Carla Bender
                                                                                   4th District Appellate
                                 IN THE APPELLATE COURT                                  Court, IL

                                          OF ILLINOIS

                                      FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from the
           Plaintiff-Appellee,                               )      Circuit Court of
           v.                                                )      Adams County
STEVEN GAVIN,                                                )      No. 17CF352.
           Defendant-Appellant.                              )
                                                             )      Honorable
                                                             )      Robert K. Adrian,
                                                             )      Judge Presiding.


               PRESIDING JUSTICE KNECHT delivered the judgment of the court, with
opinion.
               Justices Turner and Bridges concurred in the judgment and opinion.

                                            OPINION

¶1             Following a jury trial, defendant, Steven Gavin, was found guilty of first degree

murder and armed robbery and sentenced to 85 years’ imprisonment. Defendant appeals, arguing

the trial court committed reversible error when it (1) allowed the jury to receive testimony about a

witness’s ability to identify defendant’s voice, (2) allowed the jury to receive testimony about

defendant’s refusals to comply with a court order to provide a deoxyribonucleic acid (DNA)

sample, (3) allowed the jury to receive testimony about the absence of forensic testing by the

defense, (4) precluded the jury from receiving testimony from a defense witness, (5) allowed the

jury to view defendant’s “booking photo” during closing argument, and (6) imposed the maximum

sentence. For the reasons that follow, we conclude defendant has not shown the trial court’s

decisions related to the evidence presented at his trial or the sentence imposed against him amount
to reversible error. Therefore, we affirm the trial court’s judgment.

¶2                                       I. BACKGROUND

¶3                                    A. Charges and First Trial

¶4              In May 2017, the State charged defendant with four counts of first degree murder

(720 ILCS 5/9-1(a)(1), (a)(2), (a)(3) (West 2014)) and one count of armed robbery (id. § 18-2(a)).

The State alleged on November 23, 2015, defendant, while armed with a firearm, took United

States currency from Carlous Wires Sr. (Carlous Sr.) and shot Carlous Sr. in the head, causing his

death. The case proceeded to a jury trial in February 2019. Because the jury was unable to reach a

verdict, a mistrial was declared, and the case was set for retrial.

¶5                                      B. Motion to Suppress

¶6              In March 2019, defendant filed a motion to suppress voice lineup identifications.

At a hearing that same month, defendant, over no objection, invited the trial court to consider his

motion in light of the testimony presented at his first trial, as well the undisputed factual allegations

from prior hearings related to the identifications.

¶7              As gleaned from the testimony and the undisputed factual allegations, on the

evening of November 23, 2015, Shelby Wires allowed her father, Carlous Sr., to use her cell phone

to make a phone call. She overheard her father ask if “Steve was there” during the call. Her father

then ended the call and returned the cell phone to her. Moments later, Shelby received an incoming

call from a phone number she did not recognize. Shelby answered the call and heard an apparent

male voice ask, “Did somebody call for Steve?” Shelby spoke with her father, who then took her

phone from her and had a conversation with someone on the phone. Shelby overheard her father

tell the person “to come by and see him.” Shortly thereafter, Carlous Sr. was found dead, and

Shelby informed police of the calls. Shelby was asked by the lead detective on the case, Adam




                                                  -2-
Gibson, if she recognized the voice she heard on the call. Shelby indicated she did not. Shelby

testified she had not heard the voice from the phone call prior to receiving the call on the evening

her father was killed.

¶8             During preparations for defendant’s first trial, Shelby was asked by the prosecution

if she believed she could identify the voice she heard on the phone call. Shelby believed she could.

The prosecution asked the lead detective to meet with Shelby to conduct a voice lineup. The

detective met with Shelby and played four clips of recordings of jailhouse phone calls. Each clip

was approximately 30 seconds long and contained no names. The detective indicated some of the

clips were played more than once. Shelby estimated the clips were played two or three times. (We

note the recordings are not part of the record on appeal.)

¶9             The first clip played for Shelby contained the voices of defendant and a woman

named Alanna Dawson. It did not contain any reference to a relationship between the speakers.

The detective testified Shelby “almost instant[aneously]” identified the male voice she heard on

the clip as the voice she heard on the phone call years earlier. Shelby also indicated she recognized

the female voice as belonging to Dawson. Shelby explained she knew Dawson, having been in

each other’s homes and having been “friends with her daughters when we were kids.” Upon being

asked by the defense if she was aware Dawson “was friends or maybe even boyfriend/girlfriend”

with defendant, Shelby testified, “I have heard that.” Shelby testified she did not identify the male

voice based upon her ability to recognize the female voice.

¶ 10           After playing the first clip, the detective played the three other clips. Before doing

so, the detective testified he told Shelby “all the voices would be different.” The second and third

clips did not contain defendant’s voice. The detective testified Shelby “immediately said no, it was

not the voice,” upon him playing the second clip. Shelby also indicated the voice on the third clip




                                                -3-
was not the voice she heard on the phone call years earlier. The fourth clip, despite the detective

telling Shelby all the voices on the clips would be different, contained the voice of defendant.

Shelby identified the voice on the fourth clip as the voice she heard on the phone call.

¶ 11           Shelby, when asked if she remembered the voice from the phone call she received

years earlier, testified, “Yes, I do very well.” She explained, “It’s just a reoccurring nightmare for

me. It has been a nightmare. You know, when I close my eyes, I just hear that voice.” Shelby

believed she could recognize the voice if she heard it again. Defendant, in open court during the

first trial, stated, “Is anyone calling for a Steve.” Shelby identified defendant’s voice as the voice

she heard on the phone call years earlier. Shelby testified she had no doubt the voices she heard in

court and in the clips were the same voice she heard on the phone call.

¶ 12           Based upon these facts, defendant argued, in relevant part, the voice lineup

identifications should be suppressed because the lineup procedure used by the police was improper

and the resulting identifications were not reliable. Defendant’s counsel, when arguing the lineup

procedure used by the police was improper, noted he “was surprised” to notice there was not “some

procedure set up by the [s]upreme [c]ourt or somebody” as it related to voice lineups. After hearing

from the State, the trial court denied defendant’s motion. In reaching its decision, the court

specifically found the procedure used by the police was “sufficient” to make the identifications

admissible, and defendant’s concerns with the lineup procedure went to the weight that should be

accorded to the identifications.

¶ 13                                    C. Second Jury Trial

¶ 14           In January 2020, the trial court conducted a second jury trial. The following is

gleaned from the evidence presented.

¶ 15           In November 2015, Carlous Sr. lived with his wife, Vivian Wires, and adult




                                                -4-
daughter, Shelby, in a two-story house in Quincy, Illinois. Carlous Sr. and Vivian had been married

for about 30 years and had two other adult children, Carlous Wires Jr. (Carlous Jr.) and Raphael

Wires. According to Vivian, Carlous Sr. had his “demons,” including crack cocaine, marijuana,

and alcohol. Vivian suspected Carlous Sr. sold marijuana.

¶ 16           On the evening of Monday, November 23, 2015, Carlous Sr. was at his house with

Vivian. According to Vivian, she and Carlous Sr. were having “one of those spits or spats” typical

of their 30-year marriage. She was upset with him because he made “a pass at someone” the day

before. As a result, Vivian spent most of the evening in an upstairs bedroom. At some point,

Carlous Sr. went upstairs and acknowledged Vivian was upset with him and offered to take her

shopping after Thanksgiving. He then “threw” some money at her, which she picked up and threw

in a trashcan because she was still upset. Vivian followed Carlous Sr. downstairs and noticed he

had a bottle of whisky and a gallon-sized bag of marijuana. Vivian picked up the bottle of whisky

and said to Carlous Sr., “is this what it’s gonna be about tonight?” She also told him to get the

marijuana out of her house. She then returned upstairs and went to sleep.

¶ 17           Later, Vivian woke up and heard the door to the house “forcefully open,” followed

by “heavy footsteps” and “two gunshots.” At that point, Vivian believed Carlous Sr. was outside

shooting a BB gun at the cats that had been messing with their garbage. Vivian got out of bed.

Upon reaching the stairs, Vivian smelled an odor as if “you shot off a cap gun” and saw smoke in

the air. After going down the stairs, she noticed the door to their house was open. She went outside

and called aloud for Carlous Sr. Hearing no response, Vivian returned to the house, at which point

she saw Carlous Sr. laying on the floor with blood coming from his head. At that point, Vivian

suspected Carlous Sr. had committed suicide. She, “in shock,” called 911 and reported her

suspicions. While on the phone with the 911 operator, Vivian noticed the bag of marijuana.




                                               -5-
Because she was scared, she picked up the bag and threw it outside. Vivian reported to police that

her husband had shot himself. When asked for the location of the firearm, Vivian suggested it

might be under Carlous Sr.’s body. After no firearm was discovered near Carlous Sr., an

investigation commenced into Carlous Sr.’s death. Vivian testified she had nothing to do with her

husband’s death.

¶ 18           A forensic pathologist testified Carlous Sr. sustained two gunshot wounds to his

head, which caused his death. The pathologist opined it was not possible for Carlous Sr. to have

shot himself twice, as either wound would have caused instantaneous unconsciousness. Carlous

Sr. had money in his hand at the time of his death. There was no evidence of a forced entry into

the house. Except for a BB gun, no firearm was found inside or outside the house. In the living

room, there were two upright cartridge casings, a cardboard box containing loose cannabis, two

small baggies of a substance containing cocaine, and a bottle of whiskey. In an upstairs bedroom,

money was found inside a trash can. The money in the trash can was not collected or tested. No

gallon-sized bag of marijuana was ever recovered.

¶ 19           Vivian was interviewed by the lead detective, Gibson, and agreed to submit to a

gunshot residue test. A gunshot residue test was also administered to Carlous Sr. The right hand

of Vivian tested positive for gunshot residue, and the right and left hands of Carlous Sr. tested

positive for gunshot residue. These results, according to a forensic scientist, indicate Vivian and

Carlous Sr. either fired a firearm, were in the presence of a gunshot residue environment, or came

in contact with an object that had gunshot residue. Vivian used the bathroom and washed her hands

prior to having the gunshot residue test administered.

¶ 20           The lead detective acknowledged Vivian’s being the only other person in the house

at the time of Carlous Sr.’s death and her having gunshot residue on her hand initially made her a




                                               -6-
strong suspect. The detective explained that his continued investigation into Vivian and the other

suspects, as well as his discussion with the forensic scientist about gunshot residue, ultimately led

the investigation away from Vivian.

¶ 21           Vivian was asked on cross-examination about calling a woman named Amy

Garland Simmons shortly after Carlous Sr.’s death. Vivian believed she “accidentally called her”

when trying to call her son. Vivian was asked if she stated to Simmons: “[O]h, my God, they’re in

my house. They killed my husband.” Vivian testified she did not remember making that statement.

Vivian also was asked on cross-examination about the information she disclosed during prior

interviews. Vivian acknowledged she did not initially disclose certain information, including

information about the bottle of whiskey and bag of marijuana. Vivian did not recall what she

disclosed about the money in the trashcan during the first interview. Evidence was later introduced,

showing Vivian initially stated Carlous Sr. had put the money in the trashcan but then, after a break

during the interview, admitted she threw the money in the trashcan during their spat.

¶ 22           Shelby testified she was present in her parent’s home for part the evening on

November 23, 2015. She cooked dinner for her parents around 8:30 p.m. and then went to a gas

station to purchase whiskey for her father. Later that evening, Carlous Sr. asked Shelby to use her

cell phone and then made a call and asked for “Steve.” Carlous Sr. then gave the phone back to

Shelby. Moments later, Shelby received a call from a phone number she did not recognize. Upon

answering the phone, Shelby heard a male voice ask, “[d]id somebody call lookin’ for Steve?”

Shelby did not recognize the voice. Shelby gave her phone to her father, who had a conversation

with someone on the phone. She heard her father tell the person to come see him. Shelby waited

for her father to be done with the call and then took her phone and left for the evening. Phone

records established an outgoing call to 660-221-*** was placed on Shelby’s phone at 10:24 p.m.




                                                -7-
and an incoming call from 217-257-*** was received on her phone at 10:27 p.m. Around 11:50

p.m., Shelby received a call from her mother telling her that her father “had been murdered” and

to return home. Shelby returned home. When speaking with police, Shelby began thinking about

the phone calls from earlier that evening. She told the police about her father using her cell phone

and receiving a call from someone named “Steve.”

¶ 23           Over defendant’s continued objection, Shelby, as well as the lead detective, was

asked about the voice lineup that occurred shortly before defendant’s first trial. The jury heard

about the circumstances of the voice lineup and Shelby’s ability to identify defendant’s voice as

the voice she heard during the phone call on November 23, 2015. On cross-examination, Shelby

indicated she did not recall recognizing a female voice during the voice lineup as belonging to

Dawson. She was later impeached on the issue. Shelby testified she had no doubt the voices she

heard during the lineup were the same voice she heard years earlier during the phone call.

¶ 24           In addition, Shelby, over defendant’s objection, was asked to listen to defendant

make the following statement in court: “Did someone call for Steve?” Shelby identified the voice

of defendant as the voice from the phone call from years earlier. Shelby testified she had no doubt

the voice she heard in court was the same voice she heard during the phone call. She testified she

could never forget the voice. She explained: “It’s a recurring nightmare, you know. Just to, you

know, have that feeling, that that could have been the last person to talk, see or even be with my

father, you will never forget that. It’s like a nightmare.”

¶ 25           Shelby acknowledged having a 2012 misdemeanor theft conviction and being on

probation for possession of methamphetamine at the time of her testimony. During an interview

shortly after Carlous Sr.’s death, the lead detective noticed a red substance on Shelby’s shoe.

Shelby reported it was smashed tomatoes. Upon inspecting the shoe further, the detective saw what




                                                 -8-
appeared to be smashed tomatoes and, therefore, did not conduct further testing of the substance.

¶ 26           Dawson testified in November 2015, she was driving to Springfield, Illinois, when

she received a phone call from someone asking for her friend, Steven, who she identified as

defendant. She then called defendant and gave him the caller’s phone number. Dawson initially

testified she received the call on a Monday but then later testified she received the call on a Friday.

She believed it was raining when she received the call. Weather reports for Quincy and Springfield

showed there was light rain on Friday and no rain on Monday. Dawson testified she had a 660-221

cell phone number in 2015; she could not remember the last four digits of the number.

¶ 27           Cell phone tower records showed, at 11:32 p.m. on November 23, 2015, a call was

made from the 217-257-*** number. The call used a cell tower located within blocks of Carlous

Sr.’s house, indicating the phone would have been located within the cell footprint of that tower.

¶ 28           Michael Gay testified he was walking by Carlous Sr.’s house around 11:30 p.m. on

November 23, 2015, and noticed a red “older model vehicle” parked in front of the house. He then

saw a black male leave the house, retrieve something from the car, and return to the house. Gay

acknowledged having, at that time, a warrant out for his arrest and an addiction to

methamphetamine. About a week later, Gay met with police, after being arrested on an unrelated

warrant. Gay acknowledged he had been “riding around” looking for the vehicle he observed and

communicating with Carlous Jr. prior to the meeting. Gay testified he and Carlous Jr. discussed “a

way that I could give them the information I knew without being arrested on my warrant.”

Evidence was later introduced showing Gay had previously stated he talked with Carlous Jr. to get

his timeline correct. Gay testified he spoke with police because he wanted to be present at an

upcoming event for his children and because he wanted to discredit the suggestion that he was

involved in Carlous Sr.’s death. With respect to the latter, Gay had heard Rafael and three other




                                                 -9-
guys planned to “jump” him for his alleged involvement. Gay agreed to provide a DNA sample

and have his cell phone searched. Gay identified the vehicle he observed to police. The vehicle

Gay identified belonged to defendant’s mother. On cross-examination, Gay acknowledged he

described the person he observed outside Carlous Sr.’s house as being between 5’6’’ and 5’10’’

and wearing a stocking cap. While Gay could not recall if he previously estimated the age of the

person, evidence was later introduced showing he described the person as being between 30 and

40 years old. Also on cross-examination, Gay acknowledged telling police during a September

2017 interview about seeing two people outside Carlous Sr.’s house. Gay described the second

person during that interview as being between 5’7’’ and 5’8’’. Defendant, as later acknowledged

by the lead detective, was approximately 6’0”. Gay acknowledged he had 2016 convictions for

theft and possession of methamphetamine and a 2017 conviction for theft.

¶ 29           David Scott testified he was near Carlous Sr.’s house around 11:30 p.m. on

November 23, 2015, and heard “one or two” gunshots. He then saw defendant drive by from 10 to

20 feet away in the vehicle identified by Gay. The vehicle was driving below the speed limit. Scott

acknowledged he had been drinking alcohol earlier that night. He was impeached with statements

as to the amount of alcohol he had consumed. Scott maintained he was not intoxicated at the time

he heard the gunshots and saw the driver. Scott, despite talking with police on the night of Carlous

Sr.’s death, did not share his observations at that time. He spoke with Carlous Jr. before disclosing

to police what he had observed.

¶ 30           Robert McPhail, who at the time of testifying was imprisoned, testified he received

a phone call from his friend, defendant, just after midnight on November 24, 2015. Cell phone

tower records show the 217-257-*** number was in communication with the cell tower closest to

McPhail’s residence around 1 a.m. McPhail testified defendant asked to be picked up at an unusual




                                               - 10 -
place, where McPhail had never previously picked defendant up. McPhail did so and the two of

them returned to McPhail’s trailer, which he shared with Terron Cartmill. Upon their arrival,

defendant asked McPhail for a change of clothes and shoes, a request which defendant had never

previously made. Defendant placed his old clothes and shoes in a bag and asked McPhail to throw

them away. McPhail complied, and the trash was picked up the next day. McPhail testified

defendant had a “large amount of money,” which was unusual for him. Defendant gave McPhail a

$20 bill for cigarettes and iced tea. While standing in line at a gas station, McPhail noticed fresh

blood on the bill. McPhail returned to the trailer and noticed defendant and Cartmill were talking.

McPhail testified he had previously seen defendant drive the vehicle identified by Gay. Evidence

was later presented, showing McPhail had not previously told police about defendant requesting

shoes and discarding his own. Evidence was also introduced, showing McPhail made statements

indicating defendant was wearing a white t-shirt, light blue jeans, and white tennis shoes. McPhail

acknowledged being addicted to and using heroin on November 23, 2015. He also acknowledged

having 2013 convictions for misleading a public official and theft, a 2016 conviction for theft, and

2018 convictions for residential burglary and aggravated battery.

¶ 31           Cartmill testified McPhail left their trailer to pick up defendant. At the time,

Cartmill had known defendant for about six months. When McPhail returned to the trailer with

defendant, defendant requested a change of clothes and then placed his clothes in a bag and threw

the bag in the trash. Cartmill testified defendant had a “nice-size wad of money,” which he noted

was unusual for him. Cartmill also noticed blood on the money. Cartmill testified defendant gave

McPhail money to go to the gas station to buy cigarettes. When McPhail left, defendant and

Cartmill had a conversation about where defendant got the money. McPhail testified defendant

told him that he went to Carlous Sr.’s house to sell crack cocaine and got in a dispute with Carlous




                                               - 11 -
Sr. because Carlous Sr. wanted to pay only $80 instead of $100. Carlous Sr. told defendant there

would be more where that came from, before showing defendant the wad of money. Defendant got

upset, left the house, and retrieved a gun. When he returned to the house with the gun, he demanded

the cash, before shooting Carlous Sr. twice in the head and taking the money from his hands.

Cartmill testified defendant left the trailer later that morning while it was still dark outside. Cartmill

acknowledged using heroin and having a warrant out for his arrest on the night in question and

having a 2012 conviction for possession of a controlled substance and a 2016 conviction for

possession with the intent to distribute cocaine. Cartmill acknowledged previously having told

police he had no knowledge about the murder, explaining he did so to avoid repercussions from

“the street.” Cartmill testified he decided to testify “[t]o give the family the closure they deserve.”

Evidence was introduced showing Cartmill previously stated defendant told him that he had

“gotten into it with a white guy down the street over a drug deal.” Cartmill also previously

described defendant as wearing a black hooded sweatshirt, black pants, and black shoes with blood

on them.

¶ 32            Vicky Shumpert testified around 4 a.m. on November 24, 2015, she woke up and

heard talking in the apartment above her apartment, where defendant’s sister lived. Shumpert

eventually went upstairs and saw defendant. She was familiar with defendant and had spoken with

him enough to recognize his voice. She overheard defendant say, “mother f*** saying, I took some

bloody money to the gas station.” Shumpert acknowledged she was friends with Vivian.

¶ 33            Helen Horton testified defendant gave her money to buy drugs not long after

Carlous Sr.’s death. Horton noticed blood on the money. Then, a couple months later, she

overheard defendant, while they were both using drugs, repeatedly saying, “it wasn’t supposed to

happen like that.” When Horton asked what he was talking about, defendant admitted to robbing




                                                  - 12 -
and killing Carlous Sr. The next day, defendant went to Horton’s apartment and threatened to kill

her mother if she said anything. Horton acknowledged being addicted to methamphetamine and

having a 2007 conviction for distribution of a look-alike substance, 2010 convictions for violating

a registration act and escape, a 2013 conviction for retail theft, and 2017 convictions for possession

of a controlled substance. In addition, Horton acknowledged she had recent convictions for

possession of a controlled substance and theft. Horton acknowledged telling police in February

2017 she had no information about Carlous Sr.’s death. She also acknowledged she did not tell a

grand jury in May 2017 about the bloody money. She eventually disclosed to police the

information of which she was aware after inquiring if there were any charges against her and

calling her mother to make sure she would be safe. Horton is related to Shumpert.

¶ 34           Annette Gavin, defendant’s mother, testified defendant was living with her in

November 2015. On November 23, 2015, defendant drove her home and then gave her the keys to

her vehicle. She placed the keys in her purse and then placed her purse in her bedroom before

going to sleep that night. Both when she went to sleep and when woke up the next day, her vehicle

was outside her home, and her keys were in her purse. Annette was asked about a search of

defendant’s bedroom conducted by police. Annette testified the 13 cell phones and sim cards found

in defendant’s bedroom belonged to her and not defendant. Of the phones that could be accessed,

none used the 217-257-*** number.

¶ 35           Carlous Jr. testified he had no contact with Gay between November 23 and

December 2, 2015. Carlous Jr. acknowledged he had been in contact with Scott.

¶ 36           Raphael testified he had spoken with Gay between November 23 and December 2,

2015, about Gay’s observations of a vehicle outside his father’s house.

¶ 37           Altheia Buckner testified that she spoke with Horton, in April or May 2019, while




                                                - 13 -
they were incarcerated. Buckner testified Horton stated the lead detective assigned to this case sold

drugs and told her what to say in multiple murder trials, including the one involving Carlous Sr.

Buckner disclosed this information to the prosecution and, after doing so, asked, “ ‘What do I get?

I want to get out of jail.’ ” Buckner acknowledged having a 2004 conviction for forgery; 2012

convictions for possession of methamphetamine, misdemeanor theft, and “crack cocaine”; and

2019 convictions for forgery, possession of methamphetamine, and retail theft.

¶ 38           Almost three weeks after defendant’s arrest on charges in this case, the prosecution

obtained a court order requiring defendant to submit a DNA sample for testing. During the trial,

the State indicated it intended to elicit testimony about defendant’s initial refusals to submit a

sample. The defense objected, arguing, in part, such testimony would be “highly prejudicial.” The

court, after balancing the probative value and prejudicial impact, allowed the State to inquire about

the refusals. The State elicited testimony from two different witnesses about defendant’s refusals

to submit a DNA sample for testing after being informed of a court order to do so. Defendant

eventually submitted a DNA sample.

¶ 39            During the cross-examination of a crime scene technician, the defense asked if the

cartridge casings were tested for fingerprints. The technician indicated, at the direction of the State,

they were not tested. On redirect-examination, the State asked if the defense had asked for the

cartridge casings to be tested for fingerprints. The defense objected, arguing the inquiry by the

State suggested it was the defendant’s responsibility to present evidence. The State disagreed,

contending it was a proper inquiry in response to the defense’s cross-examination. The court

agreed with the State and overruled the objection. The technician testified the defense had not

requested the cartridge casings be tested.

¶ 40            The lead detective acknowledged information about the investigation into Carlous




                                                 - 14 -
Sr.’s death had been released to the public through the media. The detective testified the media

was never informed about a drug deal involving cocaine or bloody money. The detective also

acknowledged keeping Carlous Sr.’s family updated on the investigation.

¶ 41           Outside the presence of the jury, the State raised an issue with the defense calling

Simmons. The State indicated it believed the defense intended to use Simmons to impeach Vivian

with the statement she did not remember making during their phone call. The State acknowledged

Simmons had previously made a statement to a police officer about Vivian’s statement. However,

the State asserted, Simmons had recently told the State that she did not remember Vivian’s

statement. Under these circumstances, the State suggested the defense should first call Simmons

outside the presence of the jury to determine if she remembered Vivian’s statement. The State

argued, in the event Simmons testified she did not remember Vivian’s statement, it would be

improper for the defense to impeach Simmons to impeach Vivian. The defense, in response, agreed

it intended to use Simmons to impeach Vivian. Defense counsel stated he thought from the

conversations he had with Simmons that “she remembered at least part of that as far as what

happened” and “has reviewed the police report.” At that point, the State objected, arguing it was

improper for the defense to allow Simmons to review the police report. In response, defense

counsel explained Simmons had indicated she sustained some sort of injury, causing memory

problems, and asked him to share with her what she had previously told the police, which counsel

did. Counsel did not recall whether he specifically showed Simmons the report or read it to her.

The trial court sustained the State’s objection and barred Simmons’ testimony, finding the

testimony was “tainted” by being provided with the information from the police report.

¶ 42           No evidence was introduced linking defendant’s fingerprints or DNA to Carlous

Sr.’s death.




                                              - 15 -
¶ 43           During closing arguments, the State used a photograph of defendant that was not

entered into evidence or presented as a demonstrative exhibit earlier in the trial. Defendant

objected, arguing the “photo has never been entered into evidence in this case.” The trial court

overruled defendant’s objection.

¶ 44            Based upon the evidence presented, the jury found defendant guilty of first degree

murder and armed robbery.

¶ 45                                   D. Posttrial Proceedings

¶ 46            In April 2020, defendant filed a motion for a judgment notwithstanding the verdict

or, in the alternative, a new trial, complaining about various decisions of the trial court related to

the evidence presented at his trial. Following a hearing, the court denied defendant’s motion.

¶ 47            In May 2020, the trial court conducted a sentencing hearing. The court received a

presentence investigation report and a victim impact statement. No other evidence was presented.

The State recommended defendant be sentenced to 60 years’ imprisonment, while the defense

recommended defendant be sentenced to 45 years’ imprisonment. Defendant declined to give a

statement in allocution. In the oral pronouncement of its decision, the court indicated it considered

the evidence and recommendations presented, as well as “all the factors in aggravation and

mitigation.” The court explained it considered the factors in aggravation and mitigation “set out in

the law.” The court stated, “There are many aggravating factor which the [c]ourt has found.” The

court noted this appeared to be the first case in which it could not “find a single factor in mitigation

for the defendant.” The court then reviewed, on the record, the factors in mitigation “to make sure

that none of those apply.” The court found “there are no mitigating factors in this case.” The court

sentenced defendant to 85 years’ imprisonment. Defendant filed a motion to reconsider his

sentence, which the court denied after a hearing.




                                                 - 16 -
¶ 48           This appeal followed.

¶ 49                                       II. ANALYSIS

¶ 50           On appeal, defendant complains about various decisions of the trial court related to

the evidence presented at his trial and the sentence imposed against him. The State, in response,

contends defendant has not shown any of the court’s decisions amount to reversible error. We

address each of the complained-of decisions in turn.

¶ 51                                  A. Voice Identifications

¶ 52           Defendant argues the trial court committed reversible error when it allowed the jury

to receive the testimony about Shelby’s ability to identify his voice. Specifically, defendant asserts

(1) his motion to suppress the voice lineup identifications should have been granted because those

identifications were the product of an unnecessarily suggestive procedure used by the police and

not independently reliable and (2) his objection to the in-court identification should have been

sustained because that identification was tainted by the improper voice lineup identifications.

Defendant further asserts the court’s error in allowing the jury to receive the testimony about

Shelby’s ability to identify his voice was not harmless.

¶ 53           Identification by voice may be used to establish guilt of an accused. People v.

Johnson, 114 Ill. 2d 170, 190, 499 N.E.2d 1355, 1363-64 (1986). Ordinarily, the weight to be given

to a voice identification, like most factual determinations, is a question for the finder of fact to

resolve. Id. However, relevant here, a voice identification should be excluded under the due

process clause of the fourteenth amendment where it is (1) the product of an unnecessarily

suggestive lineup procedure used by the police and (2) not independently reliable. People v.

Williams, 313 Ill. App. 3d 849, 859, 730 N.E.2d 561, 570 (2000); see also Perry v. New Hampshire,




                                                - 17 -
565 U.S. 228, 238-39 (2012) (“[D]ue process concerns arise only when law enforcement officers

use an identification procedure that is both suggestive and unnecessary.”).

¶ 54           Where a defendant claims a voice lineup identification should be suppressed on due

process grounds, the defendant bears the initial burden of proving the procedure used by the police

was unnecessarily suggestive. Williams, 313 Ill. App. 3d at 859; see also Perry, 565 U.S. at 241

(“A primary aim of excluding identification evidence obtained under unnecessarily suggestive

circumstances *** is to deter law enforcement use of improper lineups, showups, and photo arrays

in the first place.”). If the defendant meets this initial burden, the State must then show the

identification, made under suggestive circumstances, is reliable. Williams, 313 Ill. App. 3d at 859.

On review from a motion to suppress, this court will generally uphold a trial court’s factual

findings unless they are against the manifest weight of the evidence but review de novo the ultimate

legal conclusion as to whether suppression is warranted. See People v. Gaytan, 2015 IL 116223,

¶ 18, 32 N.E.3d 641.

¶ 55           In this case, we agree with the trial court’s assessment that defendant did not prove

the identifications were the product of an unnecessarily suggestive lineup procedure used by the

police. At the outset, defendant contends the requirement that he show the identifications were the

product of an unnecessarily suggestive procedure used by the police does not, as a matter of law,

require a showing of police misconduct. The United States Supreme Court, however, has rejected

defendant’s contention in the context of eyewitness identifications: “The due process check for

reliability *** comes into play only after the defendant establishes improper police conduct.”

Perry, 565 U.S.at 241. The Supreme Court concluded: “The fallibility of eyewitness evidence does

not, without the taint of improper state conduct, warrant a due process rule requiring a trial court

to screen such evidence for reliability before allowing the jury to assess its creditworthiness.” Id.




                                               - 18 -
at 245; see also In re T.B., 2020 IL App (1st) 191041, ¶ 38, 148 N.E.3d 251 (“the remedy of

suppression drops out of the picture, because the defendant is not alleging police misconduct”).

Accordingly, we reject defendant’s contention.

¶ 56           As to the circumstances of the lineup, defendant, in support of his argument that

the identifications were the product of an unnecessarily suggestive procedure used by the police,

relies heavily on the fact Shelby identified the voice of a woman with whom she was familiar and

knew to possibly be defendant’s girlfriend in the first clip. As the State asserts, Shelby’s knowledge

does not, by itself, support defendant’s argument. Instead, we must also know whether the

detective who arranged the lineup knew, or should have known, of Shelby’s knowledge prior to

conducting the lineup. Defendant has never suggested the detective had, or should have had, such

knowledge.

¶ 57           Defendant also relies on the fact the lineup did not occur until almost three years

after Shelby first heard the voice. There is, however, no evidence to suggest the delay in conducting

the lineup was a decision by the police; in fact, the evidence showed it was Shelby who did not

disclose her belief that she could identify the voice until shortly before defendant’s first trial. In

addition, defendant relies on the fact that the lineup used a second clip of his voice. Defendant

does not, however, cite any authority suggesting that doing so renders the procedure used by the

police unnecessarily suggestive. Moreover, the detective’s instruction that “all the voices would

be different” after Shelby identified defendant’s voice in the first clip mitigated any suggestiveness

caused by including defendant’s voice twice. Last, defendant relies upon the detective’s failure to

follow statutory procedures applicable to eyewitness lineups. The failure to follow an inapplicable

statute does not, however, render the procedure used by the police unnecessarily suggestive.




                                                - 19 -
¶ 58           Ultimately, defendant’s concerns with the lineup procedure used by the police went,

as the trial court found, to the weight to be accorded to the identifications. Indeed, defendant,

through cross-examination, highlighted the circumstances of the lineup and then, during closing

argument, asserted the jury should discount the voice identifications. Finally, because defendant

did not prove the lineup identifications were the product of an unnecessarily suggestive procedure

used by the police, his assertion before this court that his objection to the in-court identification

should have been sustained because it was tainted by the improper voice lineup identifications also

must fail.

¶ 59           Our legislature has set forth detailed statutory procedures applicable to eyewitness

lineups. See 725 ILCS 5/107A-2 (West 2018). It has not done the same for voice lineups. While

voice lineups may not be used as often as eyewitness lineups, an argument, as evidenced by this

case, still exists in favor of legislation setting forth procedures applicable to voice lineups.

¶ 60                           B. Refusals to Provide a DNA Sample

¶ 61           Defendant argues the trial court committed reversible error when it allowed the jury

to receive the testimony about his refusals to comply with a court order to provide a DNA sample.

Specifically, defendant asserts his objection to the testimony about his refusals should have been

sustained because the probative value of the testimony was substantially outweighed by the danger

of unfair prejudice. Defendant further asserts the court’s error in allowing the jury to receive the

testimony about his refusals was not harmless.

¶ 62           Evidence is generally admissible if it is relevant. Ill. R. Evid. 402 (eff. Jan. 1, 2011).

Evidence will be deemed relevant if it has “any tendency to make the existence of any fact that is

of consequence to the determination of the action more probable or less probable than it would be

without the evidence.” Ill. R. Evid. 401 (eff. Jan. 1, 2011). Relevant evidence “may be excluded if




                                                - 20 -
its probative value is substantially outweighed by the danger of unfair prejudice.” Ill. R. Evid. 403

(eff. Jan. 1, 2011). “A trial court’s balancing of probative value and prejudicial impact is reviewed

for an abuse of discretion.” People v. Martinez, 2019 IL App (2d) 170793, ¶ 79, 128 N.E.3d 1178.

¶ 63           In this case, defendant, in his opening brief, acknowledges that the testimony about

his refusals to comply with a court order to provide a DNA sample has some tendency to indicate

a consciousness of guilt; therefore, it is relevant and generally admissible. See People v. Edwards,

241 Ill. App. 3d 839, 843, 609 N.E.2d 962, 966 (1993); People v. Roberts, 115 Ill. App. 3d 384,

387, 450 N.E.2d 451, 453 (1983). Defendant contends the trial court’s decision to allow such

testimony amounts to an abuse of discretion because its probative value was substantially

outweighed by its prejudicial effect, given the State’s overemphasis of the testimony at trial and

the absence of DNA evidence establishing his guilt. Defendant’s contention is unconvincing. First,

we reject defendant’s suggestion that the State overemphasized defendant’s refusals by simply

eliciting testimony about those refusals and other witnesses’ voluntary submission to testing and

then addressing defendant’s refusals in closing argument. We also reject defendant’s suggestion

that the absence of DNA evidence establishing his guilt made his refusals unfairly prejudicial.

People v. Ealy, 2015 IL App (2d) 131106, ¶ 51, 53 N.E.3d 109, a case upon which defendant relies,

is factually distinguishable in that the defendant in that case refused to submit a DNA sample as

an exercise of his constitutional right to be free from unreasonable searches and seizures; the

defendant did not refuse to submit a DNA sample when faced with an undisputed valid court order.

¶ 64           Defendant also, for the first time in his reply brief, highlights the circumstances of

his refusals and argues, given those circumstances, the testimony about his refusals should have

been excluded due to its dubious probative value. Because defendant did not raise this argument

in his opening brief, it is forfeited. See Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1, 2020) (“Points not




                                               - 21 -
argued are forfeited and shall not be raised in the reply brief, in oral argument, or on petition for

rehearing.”). Forfeiture aside, defendant’s argument is unconvincing. The record shows defendant

was first ordered to submit a DNA sample more than three weeks after he was arrested and while

he was represented by counsel. People v. Townes, 130 Ill. App. 3d 844, 858-59, 474 N.E.2d 1334,

1344 (1985), a case upon which defendant relies, is factually distinguishable in that the defendant

in that case refused to submit samples required by a search warrant on the day the defendant was

arrested and served with the warrant and then submitted samples two days later, after being

appointed counsel.

¶ 65                           C. Absence of Testing by the Defense

¶ 66           Defendant argues the trial court committed reversible error when it allowed the jury

to receive the testimony about the absence of any fingerprint testing to the cartridge casings by the

defense. Specifically, defendant asserts his objection to the State’s inquiry concerning whether the

defense had asked for the cartridge casings to be tested for fingerprints should have been sustained

because it improperly shifted the burden of proof. Defendant further asserts the court’s error in

allowing the jury to receive the testimony about the absence of testing was not harmless.

¶ 67           “[A] criminal defendant has no duty to produce evidence at trial, and the State may

never shift its burden of proof to a defendant.” People v. Mudd, 2022 IL 126830, ¶ 34. “While the

prosecution is generally not permitted to comment on a defendant’s failure to produce evidence,

such comments are not improper after a defendant with equal access to that evidence assails the

prosecution’s failure to produce it.” People v. Jackson, 399 Ill. App. 3d 314, 319, 926 N.E.2d 786,

791 (2010). A trial court’s determination that a particular inquiry is a proper subject of examination

is generally reviewed for an abuse of discretion. People v. Terrell, 185 Ill. 2d 467, 498, 708 N.E.2d

309, 325 (1998).




                                                - 22 -
¶ 68           In this case, defendant contends the trial court, by overruling his objection, was

“effectively sanctioning an erroneous burden of proof before the eyes of the jury.” Defendant’s

contention is unconvincing. The State inquired about whether the defense requested fingerprint

testing on the cartridge casings only after the defense highlighted the absence of any fingerprint

testing by the State. Such an inquiry was appropriate to show both parties possessed an equal

ability to request testing and did not shift the burden of proof. People v. Beasley, 384 Ill. App. 3d

1039, 1048, 893 N.E.2d 1032, 1040 (2008), a case upon which defendant relies, is factually

distinguishable in that the State in that case argued to the jury it was “ ‘unconscionable’ ” for the

defense not to test certain items.

¶ 69                                   D. Witness Exclusion

¶ 70           Defendant argues the trial court committed reversible error when it precluded the

jury from receiving testimony from Simmons. Specifically, defendant asserts the State’s objection

to the introduction of Simmons’s testimony should have been overruled because it was not

improper for the defense to review a police report with Simmons. Defendant further asserts the

court’s error in precluding the jury from receiving Simmons’s testimony was not harmless.

¶ 71           To support a claim of error, an appellant “has the burden to present a sufficiently

complete record such that the court of review may determine whether there was the error claimed

by the appellant.” People v. Carter, 2015 IL 117709, ¶ 19, 43 N.E.3d 972. Any doubt arising from

the incompleteness of the record will be construed against the appellant. People v. Resendiz, 2020

IL App (1st) 180821, ¶ 35, 188 N.E.3d 763.

¶ 72           In this case, defendant, as part of his argument before this court, suggests the trial

court should not have barred Simmons’s testimony “without hearing a formal offer of proof.”

Defendant did not, however, request to make an offer of proof. Absent an offer of proof, this court,




                                               - 23 -
even if it found the trial court’s decision was in error, could not find reversible error. See People

v. Thompkins, 181 Ill. 2d 1, 10, 690 N.E.2d 984, 988-89 (1998) (noting a primary function of an

offer of proof is “to provide the reviewing court with a record to determine whether exclusion of

the evidence was erroneous and harmful”). Accordingly, we conclude defendant has forfeited the

issue. See People v. Boston, 2016 IL App (1st) 133497, ¶ 64, 54 N.E.3d 217 (“If a criminal

defendant claims on appeal that he was not able to prove his case because the trial court improperly

barred him from presenting evidence but he failed to make an adequate offer of proof, he forfeits

review of the issue on appeal.”).

¶ 73                                       E. Photograph

¶ 74           Defendant argues the trial court committed reversible error when it allowed the jury

to view his “booking photo” during the State’s closing argument. Specifically, defendant asserts

his objection to the State’s use of the photo should have been sustained because the photograph

had not been previously presented at trial. Defendant further asserts the court’s error in allowing

the jury to receive the photo was not harmless.

¶ 75           This court “may only grant relief if the [trial] court’s error prejudiced defendant,

as harmless errors do not require reversal.” People v. Ramos, 2018 IL App (1st) 151888, ¶ 24, 103

N.E.3d 427. An evidentiary error is harmless where there is no reasonable probability the jury

would have acquitted the defendant absent the error. People v. Stull, 2014 IL App (4th) 120704,

¶ 104, 5 N.E.3d 328.

¶ 76           Even assuming, arguendo, defendant sufficiently raised an objection to the State’s

introduction of the photograph as a demonstrative exhibit and the trial court should have sustained

that objection, the introduction of the photograph was harmless. Defendant does not dispute the

photograph was of him. The photograph, although characterized by defendant as a “booking




                                               - 24 -
photo,” depicts defendant’s face with no other identifying information. Defendant “believes” the

State used the photo because he appeared younger in it, and a witness had described the suspect as

a man appearing to be between 30 and 40 years old. Not only is defendant’s belief improper

speculation, but it is also not supported by this court’s review of the State’s closing argument. We

find there is no reasonable probability the jury would have acquitted defendant absent the

introduction of the photograph.

¶ 77                                   F. Sentence Imposed

¶ 78           Last, defendant argues the trial court committed reversible error when it imposed

the maximum sentence against him. Specifically, defendant asserts the court failed to “find[ ] a

single factor in aggravation or mitigation” before rendering the sentence.

¶ 79           A trial court must consider the factors in aggravation and mitigation set forth in

sections 5-5-3.1 and 5-5-3.2 of the Unified Code of Corrections (730 ILCS 5/5-5-3.1, 5-5-3.2

(West 2018)) before rendering a sentence. The court is not, however, “required to expressly outline

every factor it considers for sentencing[,] and we presume the court considered all [aggravating

and] mitigating factors on the record in the absence of explicit evidence to the contrary.” People

v. Harris, 2015 IL App (4th) 140696, ¶ 57, 32 N.E.3d 211. Ultimately, the court has broad

discretionary powers in imposing a sentence, and its sentencing decision will not be altered on

review absent an abuse of discretion. People v. Stacey, 193 Ill. 2d 203, 209-10, 737 N.E.2d 626,

629 (2000).

¶ 80           In this case, the trial court expressly stated it “considered all the factors in

aggravation and mitigation” when rendering its sentence. The court found there were many

applicable aggravating factors and no applicable mitigating factors. The court separately discussed

each mitigating factor. Defendant does not point to any particular aggravating factor and argue it




                                               - 25 -
should not have applied, nor does he point to any particular mitigating factor and argue it should

have applied. Based on the record and arguments presented, we find no error in the sentence

imposed against defendant.

¶ 81                                   III. CONCLUSION

¶ 82           In summary, defendant has not shown the trial court’s decisions related to the

evidence presented at his trial or the sentence imposed against him amount to reversible error.

Therefore, we affirm the trial court’s judgment.

¶ 83           Affirmed.




                                              - 26 -
                     People v. Gavin, 2022 IL App (4th) 200314


Decision Under Review:    Appeal from the Circuit Court of Adams County, No. 17-CF-
                          352; the Hon. Robert K. Adrian, Judge, presiding.


Attorneys                 Curt Lovelace, of Lovelace Center for Criminal Law, of
for                       Chicago, for appellant.
Appellant:


Attorneys                 Gary L. Farha, State’s Attorney, of Quincy (Patrick Delfino,
for                       David J. Robinson, and James Ryan Williams, of State’s
Appellee:                 Attorneys Appellate Prosecutor’s Office, of counsel), for the
                          People.




                                       - 27 -